START, C. J.
Tbis action originated in justice court. Tbe parties appeared, and, after tbe pleadings were closed, tbe defendant duly made application to tbe justice by filing with him a written request to that effect, to adjourn tbe case for one week, and left tbe court. Tbe justice denied tbe application, and proceeded to bear tbe case on tbe part of tbe plaintiff, and rendered judgment in bis favor, and against tbe defendant, for $78 damages and costs. Tbe defendant appealed to tbe district court on questions of law alone, and that court affirmed tbe judgment of tbe justice on tbe ground that tbe defendant did not take any exception to tbe order of tbe justice refusing to adjourn the case. Tbe defendant appealed from tbe judgment of tbe district court to tbis court.
It is here conceded by tbe plaintiff, as it must be, that tbe justice, as a matter of law, should have granted tbe adjournment, but it is claimed that tbe defendant was bound to except to tbe refusal of tbe justice to adjourn tbe case; hence tbe action of tbe justice cannot be reviewed on appeal. Tbe case of Bennett v. Phelps, 12 Minn. 216 (326), is relied on, with others, in support of tbis proposition. In that case tbe point was raised in tbe appellate court, on an appeal from tbe judgment of a justice of tbe peace on questions of law alone, that tbe judgment was not supported by tbe evidence, and tbis court held that tbe question could not be reviewed, as no exception was taken in tbe justice court. But tbe decision was based upon tbe then provisions of tbe statute (G. S. 1866, c. 65, § 107), to tbe effect that no questions of law could be raised or tried in tbe district court except those tried and raised in tbe justice court, and an exception duly taken, except that objections to tbe jurisdiction of tbe court, and that tbe complaint or answer did not state facts constituting a cause of action or defense, might be reviewed, although no exception was taken. These provisions, however, have been repealed, and, upon an appeal from tbe judgment *238of a justice of the peace upon questions of law alone, the action must now be tried in the district court on the return of the justice. Gr. S. 1894, § 5071. It follows that the decision in the case cited, in so far as it rested upon the then statute, is not now the law.
The question of the sufficiency of the evidence to support the judgment of a justice of the peace may now be raised and tried in the district court on appeal on questions of law, although it was not raised in the justice court, and the ruling excepted to. Palmer v. St. Paul & D. R. Co., 38 Minn. 415, 38 N. W. 100. But it is still necessary to except to rulings of a justice of the peace as to the admission of evidence, the competency of witnesses, and to all other rulings made during the course of the trial, in order to review them on an appeal on questions of law alone, except that, where the record shows that there is no cause of action or defense or jurisdiction, there is no necessity for reserving an exception in order to review rulings as to such matters. Witherspoon v. Price, 17 Minn. 313 (337); Craighead v. Martin, 25 Minn. 41.
Now, this case falls within the exception; for it appears upon the face of the record that the justice had lost, by reason of the demand for an adjournment, jurisdiction to award judgment against the defendant at the time it was entered. Therefore it was not necessary to except to his refusal to grant the application to adjourn the case. The statute (Q-. S. 1894, § 4990) expressly provides that
“When the pleadings are closed, the justice, on the application of either party, shall adjourn the case for not exceeding one week.”
This is mandatory, and suspends the right of the justice, when the application for adjournment is duly made, to then further proceed in the case except to adjourn the trial. Mattice v. Litcherding, 14 Minn. 110 (142). If the defendant had remained and taken part in the trial without objection and exception, we might have had a very different question. But he did not. He duly made and filed his application for an adjournment, and went his way, and then the justice, in defiance of the statute, entered in his docket an order denying the application, and proceeded to render judgment against the absent defendant on the merits. To permit such a judgment to stand, because no exception was taken to the arbitrary *239action of the justice, would be a reproach to the administration of justice.
The judgment of the district court must be reversed, and case remanded, with directions to enter judgment reversing the judgment of the justice. So ordered.